This bill of complaint filed in the Supreme Judicial' Court, Suffolk County, is confused, illiterate, and incomprehensible. The filing of this bill and the prosecution of these frivolous appeals from interlocutory decrees of a single *759justice sustaining demurrers to the bill of complaint and .from a final decree dismissing the bill constitute an imposition on the court. These proceedings are an effort to evade in an irregular manner the final decree entered in a case in the Superior Court, Suffolk County, numbered 68,043 Equity and entitled Bay State Cafe, Inc. v. Cohen, which was the subject of a rescript opinion. 334 Mass. 705. In the present case there have been joined as defendants, without naming them, all the justices of the Superior Court “as a class." The plaintiff has had its day in court, and the litigation raised by the bill of complaint in case numbered 68,043 Equity is closed. The interlocutory decrees and the final decree are affirmed, and an order is to be entered that Bay State Cafe Inc., its present counsel Angus M. MacNeil, and any future counsel shall abide by the final decree in case numbered 68,043 Equity, and shall file no further papers and shall institute no further proceedings to question that decree.
Angus M. MacNeil, for the plaintiff.
Solomon Mondlick, for the defendant Cohen.
George Fingold, Attorney General, & Edward F. Mahony, Assistant Attorney General, for the Justices of the Superior Court, submitted a brief.